Citation Nr: 0813144	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
paroxysmal tachycardia, including on an extra-schedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
February 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his February 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  This is commonly referred to as a 
Travel Board Hearing.  However, in a statement he later 
submitted in support of his claim (VA Form 21-4138), he 
withdrew his request for a Travel Board Hearing.  38 C.F.R. 
§ 20.704(e) (2007).

The Board issued a decision in October 2004 denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2006 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for further development and 
readjudication in compliance with instructions in a joint 
motion.  And to comply with these directives, 
the Board in turn remanded this case to the RO in October 
2006 via the Appeals Management Center (AMC).

The AMC has since completed the additional development and 
consideration of the claim, and has returned the case to the 
Board for further appellate review.  In this readjudication 
of the claim, the Board is again denying a schedular rating 
higher than 30 percent.  However, unlike before, the Board is 
remanding the ancillary issue of whether the veteran is 
entitled to an extra-schedular rating for his disability.




FINDINGS OF FACT

1.  At the rather recent VA examination in May 2007, on 
remand, the veteran reported experiencing at least 3-4 
paroxysmal tachycardia episodes (supraventricular 
arrhythmias) per week.  The objective medical evidence 
indicates he has been seen in the emergency room several 
times for brief stays since late 2000 for tachycardia 
episodes, after which he was released following the 
performance of necessary diagnostic testing.  The episodes 
have been managed with medication.  The May 2007 VA examiner 
estimated the veteran's MET level as about 6.

2.  This case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedular standards.


CONCLUSIONS OF LAW

1.  As the veteran's paroxysmal tachycardia (supraventricular 
arrhythmias) currently has a 30 percent rating, the highest 
schedular evaluation permissible, a higher schedular rating 
is not possible.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7010 (2007).

2.  The criteria are met, however, to refer this case to 
Compensation and Pension Service for consideration of an 
extra-schedular rating for this disability.  
38 C.F.R. § 3.321(b)(1) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in May 2001 and October 2006 (1) informed the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in October 2006, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the September 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case at hand, the Board finds that the RO's October 
2006 notice letter, along with the SOC issued in January 2003 
and SSOC issued in September 2007 have substantially informed 
the claimant of the criteria pertinent to his increased 
rating claim and the evidence necessary to substantiate it.  
As will be further discussed below, any prejudice due to 
defect in timing of notice or deficiency of notice pursuant 
to Vazquez-Flores is cured by correspondence received from 
the veteran and his representative subsequent to the 
aforementioned letter, SOC, and SSOC.

The Board also finds that the veteran has been advised of the 
need to submit additional evidence, of the effect of the 
worsening/increase in severity on his employment and daily 
life as evidenced by the notice of disagreement (NOD) in 
February 2005 and his representative's statements.  Indeed, 
these documents specifically contend that he has medical 
evidence in support of his claim showing a worsening of his 
service-connected residuals of a right knee arthroscopy.  
Hence, the veteran's statements concerning his worsening 
condition and his representatives statements concerning the 
impact this condition has on the daily activities shows an 
awareness (actual knowledge) of what is necessary to 
substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  

Indeed, the Court's Order (granting the joint motion) and the 
Board's October 2006 remand explained that the March 2004 VA 
examination was inadequate because it did not report MET 
values that are necessary to demonstrate a higher rating 
under 38 C.F.R. § 4.104, DCs 7011 and 7015.  The AMC 
corrected this problem, on remand, by having the veteran 
reexamined in May 2007 to obtain this additional information 
concerning his METs.  See 38 C.F.R. § 4.2, indicating that if 
a report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there is any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all pertinent medical records identified by the 
veteran and his representative - including the VA outpatient 
treatment records about which the veteran had referred during 
his March 2004 VA compensation examination.  
38 C.F.R. § 3.159(c)(2) and (3).  In addition, as instructed 
in the joint motion, VA provided the veteran another 
compensation examination to determine the severity of his 
paroxysmal tachycardia - including his METs level.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 30 Percent for his Paroxysmal Tachycardia

VA determines disability ratings by comparing the veteran's 
symptoms with those listed in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. Part 4. The 
percentage ratings represent, as far as practically can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.



Where, as here, the veteran is appealing the rating for a 
disability that was 
service-connected many years ago, as opposed to timely 
contesting the rating initially assigned following the grant 
of service connection, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court recently held that VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
Hart v. Mansfield, No. 05- 2424 (U.S. Vet. App. Nov. 19, 
2007).  That is to say, the Board must consider whether there 
have been times when the disability has been more severe than 
at others.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

As an initial matter, the Board notes that the 30 percent 
rating at issue has been in effect for the paroxysmal 
tachycardia since October 1, 1967.  In various statements 
submitted in support of his increased-rating claim, the 
veteran has maintained the condition has worsened so as to 
warrant a higher rating.  He says he gets "attacks" about 
5 times per week, but that they generally do not last as long 
as 15 minutes.  See his February 2003 substantive appeal (VA 
Form 9).

The medical records on file indicate that, in December 2000, 
the veteran was seen on an emergency basis at a private 
hospital with complaints of rapid heartbeat and chest 
palpitations.  He was diagnosed with supraventricular 
tachycardia, and he had 160 heart beats/minute.  The December 
2000 radiology report of the heart indicates there is "no 
consolidation or active failure." 

The veteran was seen again at a private hospital in May 2002, 
complaining of substernal chest discomfort and a rapid 
heartbeat.  He reportedly had experienced intermittent (about 
once a month) episodes of palpitations during the several 
immediately preceding years, but also mentioned an increase 
in frequency (approximately twice per week) and duration of 
these episodes during the three months prior to his then 
current admission.  Impressions noted were sick sinus 
syndrome with paroxysms of atrial fibrillation, coronary 
insufficiency, and atherosclerotic heart disease.  A stress 
test revealed no evidence of ischemia with a preserved 
ejection fraction and mild septum hypokinesia.

The veteran was seen at a private hospital in April 2003 with 
complaints of palpitations, dizziness, chest pain, and 
shortness of breath.  The diagnosis was supraventricular 
tachycardia with a heart rate of 159.

VA medical center (VAMC) outpatient treatment records dated 
from 2000 to 2001 indicate a report of intermittent heart 
arrhythmia episodes, occurring about twice a week, due to 
recurrent supraventricular tachycardia.

Private medical facility records dated from July to August 
2003 document reports of rapid heartbeat with findings of 
sinus rhythm, intraventricular conduction defect (IVCD), and 
sinus bradycardia.

The record also indicates the veteran was provided a VA 
compensation examination in connection with this claim in 
October 2001.  The report of that evaluation indicates he 
continued to have intermittent tachycardia episodes, which 
had occurred more frequently over time.  He was on medication 
to manage these episodes, and Valsalva maneuvers usually were 
helpful in controlling his heart rate.  He denied 
experiencing shortness of breath, cough, expectoration, 
orthopnea, paroxysmal nocturnal dyspnea (PND), and blood 
pressure problems.  Electrocardiogram results indicated a 
left anterior fascicular block with a normal sinus rhythm, 
but chest X-rays were normal.  Echocardiogram/stress test 
results showed basically normal findings, with normal 
ventricular systolic function overall, no mitral valve 
prolapse, and good exercise capacity.  There was no evidence 
of ischemia.  The right atrium and left atrium of the heart, 
and right ventricular size and function were normal.  The 
veteran was diagnosed with supraventricular tachycardia and 
questionable mitral valve insufficiency.



As already mentioned, the Board remanded this case in October 
2006 to comply with the Court's Order (granting the joint 
motion).  A remand was required so the veteran could be 
reexamined because his prior March 2004 VA compensation 
examination was determined to be inadequate for rating 
purposes.  Consequently, the AMC scheduled another VA 
compensation examination in May 2007.  

The May 2007 examination report notes the veteran complained 
of increasing rapid heart beats that awaken him at night 
producing chest pain, shortness of breath and fatigue.  These 
occur three to four times per week and last up to ten 
minutes, but definitely under an hour.  He reported having 
more frequent episodes and being quite frightened driving his 
car or getting sudden attacks, which he said have not stopped 
even with the Valsalva maneuvers.  He denied any myocardial 
infarction (i.e., heart attack), congestive heart failure, or 
rheumatic heart disease.  He reported symptoms of dyspnea, 
fatigue, angina, and dizziness with one episode of syncope 
when he hit his head on the sink or bathtub.

The examiner noted the veteran's blood pressure was 159/77 
and pulse 59.  His heart had regular sinus rhythm equal to 
pulse rate.  There was a grade 1/6 systolic murmur best heard 
at the apical area.  There were no rubs, gallops or clicks.  
An EKG showed sinus rhythm, left axis deviation and right 
bundle branch block.  The echocardiogram revealed normal left 
ventricular size and normal left ventricular systolic 
function.  The ejection fraction was normal and there was no 
pericardial effusion.  The chest X-ray revealed 
atherosclerotic changes in the aorta, but the heart size was 
normal and there was no evidence of cardiac decompensation.  
The estimated MET level was about 6.  The veteran's 
medications included coumadin, digoxin and sotalol.  The 
examiner diagnosed paroxysmal tachycardia.

Under Diagnostic Code 7010, VA assigns a 30 percent rating 
for paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year as documented by 
ECG or Holter monitor.  The evidence indicates the veteran 
has been in an emergency room several times since late 2000 
due to tachycardia episodes.  He reportedly, however, has 
even more frequent episodes than the emergency room visits, 
alone, suggest.  Whether he has a few to several episodes 
a week, as reported, or 4-plus episodes a year, as required 
under DC 7010, since 30 percent is the highest schedular 
rating permissible under DC 7010, there simply is no basis 
for assigning a higher rating under this code.  He has 
obtained the maximum allowable benefit under this code.

Nor can a higher rating be assigned through the employment of 
other closely analogous diagnostic codes that provide 
schedular evaluations higher than 30 percent.  More 
specifically, while Diagnostic Codes 7011 and 7015 both 
permit a schedular evaluation of 60 percent (the next higher 
evaluation after 30 percent), they apply to diagnosed 
ventricular arrhythmias and atrioventricular blocks, 
respectively, not diagnosed in this case.  Moreover, a 60 
percent evaluation of ventricular arrhythmia or 
atrioventricular block under these Diagnostic Codes focuses 
upon significant evidence of dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction, or 
acute congestive heart failure, also not shown here.  
Moreover, even assuming for the sake of argument that 
the veteran at least occasionally has these type symptoms 
(recognizing there are some indications of this in the 
record), his rather recent VA examination in May 2007, on 
remand, estimated his MET level as about 6, which still would 
only warrant at most a 30 percent evaluation under DCs 7011 
and 7015.  One metabolic equivalent, or MET, incidentally, is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  Hence, VA must deny his appeal for a schedular 
rating higher than 30 percent for his paroxysmal tachycardia.

Also, since the veteran has not met the requirements for a 
rating higher than 30 percent (under any of the diagnostic 
codes mentioned) at any time since one year prior to filing 
his claim, the Board cannot "stage" his rating under Hart, 
either.


ORDER

The claim for a disability rating higher than 30 percent for 
paroxysmal tachycardia (supraventricular arrhythmias) is 
denied.




REMAND

The veteran claims that his service-connected paroxysmal 
tachycardia causes marked interference with his employment - 
meaning above and beyond that contemplated by his current 30 
percent schedular rating for this condition, and that it also 
causes frequent, i.e., repeated hospitalization warranting an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
His representative specifically made this argument in a brief 
to the Board in August 2004.  Indeed, one of the reasons the 
Court's Order vacated the Board's prior October 2004 decision 
was for failing to fully evaluate how the veteran's service-
connected paroxysmal tachycardia interfered with his 
employment or caused frequent periods of hospitalization.

The Board has considered whether the veteran's disability 
picture warrants an extraschedular evaluation due to the 
severity of his paroxysmal tachycardia.  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to § 3.321(b)(1), an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96 (Board may deny 
extraschedular ratings provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found 
that when an extraschedular grant may be in order, that issue 
must be referred, pursuant to 38 C.F.R. § 3.321, to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance."

There are various clinical findings of record providing some 
insight into how the veteran's service-connected paroxysmal 
tachycardia markedly interferes with his employment or causes 
frequent periods of hospitalization, though without 
necessarily resolving this issue.  

The record shows the veteran has been seen in the emergency 
room a number of times since 2000 for tachycardia episodes.  
He has indicated that he is usually released after four or 
five days in the hospital.  These tachycardia episodes 
obviously caused him to miss some time at work, however, it 
is unclear how much.  Nevertheless, the October 2001 VA 
examination notes he reported working 
full time as a forklift operator and exercising daily by 
walking.  In addition, the May 2002 private hospital records 
indicate he reported being gainfully employed as a long-
distance truck driver.  Even during the March 2004 
examination, he reported full-time gainful employment.  But 
during his most recent May 2007 VA examination, he indicated 
that he is now unemployed.  In addition, during one of his 
hospitalizations in December 2000 at the North Broward 
Medical Center, a cardiologist, Dr. M.P., explained the 
potential danger of the veteran's medical condition, 
particularly in reference to his prior occupation as a truck 
driver.



In light of these facts, the Board is remanding this case to 
the RO for consideration of an extra-schedular rating:

1.  Determine whether the veteran is entitled 
to extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  If he is, refer this 
case to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service 
for appropriate action.

2.  If this claim is not granted to the 
veteran's satisfaction, prepare an SSOC and 
send it to him and his representative.  
Give them time to respond to it before 
returning this case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


